DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
“a closed circuit” in claim 10, line 1;
"a mesh” in claim 11, line 1;
“an exterior of the article has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width, wherein the length is greater than or equal to the width, and wherein the width is greater than the depth” in claims 1 and 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“smokable material” in claims 1 and 18;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Page3. lines 14-15 discloses “the smokable material comprises tobacco and/or one or more humectants.”
The term “smokable material” will be interpreted to be tobacco and/or one or more humectants.
Page3. lines 7-13 discloses “In an exemplary embodiment, the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material. In an exemplary embodiment, the heating material comprises a metal or a metal alloy. In an exemplary embodiment, the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze.”
The term “heating material” will be interpreted to be one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material; and the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,613,505).

    PNG
    media_image1.png
    444
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    457
    434
    media_image2.png
    Greyscale
 
Regarding claim 1, Campbell discloses an article (Cylindrical cigarette (C)) for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising: 
a malleable container (Container, defined by a paper overwrap; See the annotation of fig.3) defining a cavity (Cavity); 
a mass of smokable material (Tobacco material (TM)) in the cavity (Cavity); and 
heating material (Susceptor material (SM)) that is heatable by penetration with a varying magnetic field to heat the mass of smokable material (Tobacco material (TM)) [Examiner’s note: susceptor material is used for its ability to absorb electromagnetic energy and convert it to heat],
 
    PNG
    media_image3.png
    540
    582
    media_image3.png
    Greyscale

wherein an exterior of the article (Cylindrical cigarette (C) has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the  [Examiner’s note: See fig.4, it is inherent that every object has a length, a width and a depth. According to fig.4, the length of the article is greater than the width.]
Campbell does not explicitly teach the width is greater than the depth.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the article to be the width of the article is greater than the depth, in order to provide an article with desired sizes, since changing the size of the article involves only routine skill in the art. 	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 2, Campbell discloses the container (Container) comprises a sachet [Examiner’s note: See figures, a container is made of a paper overwrap (310) shown in figs.8-10, and paper overwrap is a sachet. The term “sachet” will be interpreted to be a foldable container].

Regarding claim 3, Campbell discloses the container (Container) defines an exterior of the article (Cylindrical cigarette (C)) (See fig.3, the outside surface is an exterior of the article).

Regarding claim 4, Campbell discloses the heating material (Susceptor material (SM)) is in the cavity (Cavity) (See figs.3 and 8-10).

Regarding claim 5, Campbell discloses the heating material (Susceptor material (SM)) is within the mass of smokable material (Tobacco material (TM)) (See fig.9).

Regarding claim 6, Campbell discloses a material that comprises a mixture (Mixture; See the annotation of fig.9) of the smokable material (Tobacco material (TM)) and the heating material (Susceptor material (SM)) (See fig.9).

Regarding claim 7, Campbell discloses the mixture (Mixture) comprises a mixture of the smokable material (Tobacco material (TM)) and elements (Susceptor material (SM)), wherein each of the elements (Susceptor material (SM)) comprises heating material (Susceptor material (SM)) that is heatable by penetration with a varying magnetic field (See fig.9).

Regarding claim 8, Campbell discloses the container (Container) is free of heating material that is heatable by penetration with a varying magnetic field to heat the smokable material (Paper is not heatable by penetration with a varying magnetic field.) (See fig.9).

Regarding claim 9, Campbell does not explicitly teach in the embodiment of fig.9 the container comprises the heating material.
However, Campbell teaches in the embodiment of fig.10C a container (container’; see the annotation of fig.10c, including paper overwrap 310 and susceptor material (SM); See the annotation of fig.10C) comprises the heating material (Susceptor material (SM)). 

    PNG
    media_image4.png
    350
    335
    media_image4.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container and the heating material to be the container comprising the heating material, in order to provide a desired arrangement of the container and the heating material, since Campbell teaches both embodiments, the two embodiments are art recognized equivalents and therefore the substitute one embodiment for another involve only routine skill in the art.

Regarding claim 10, Campbell teaches the container (container’) comprises a closed circuit  (See col.11, lines16-18 “The discrete susceptor layer 300 described above can also have discontinuities and can take the form of a screen, mesh or perforated foil” Each mesh is a closed circuit.) of heating material (Susceptor material (SM)) that is heatable by penetration with a varying magnetic field.

Regarding claim 11, Campbell teaches the container (container’) comprises a mesh (See fig.10C and col.11, lines 16-18, container’ comprises a discrete susceptor, and the discrete susceptor layer is in a form of a mesh. Each mesh is a closed circuit) that comprises the heating material (Susceptor material (SM)).

Regarding claim 12, Campbell discloses the heating material (Susceptor material (SM)) is in contact with the smokable material (Tobacco material (TM) (See fig.9).

Regarding claim 13, Campbell discloses the heating material (Susceptor material (SM)) comprises an electrically-conductive material (See col.9, lines 65-67; the susceptor material includes metallic materials such as aluminum, which are electrically-conductive materials.).

Regarding claim 14, Campbell discloses the heating material (Susceptor layer (300)) comprises a metal or a metal alloy (See col.9, lines 65-67; the susceptor material includes metallic materials such as aluminum, which are electrically-conductive materials.).

Regarding claim 15, Campbell discloses the heating material comprises aluminum (See col.9, lines 65-67; the susceptor material includes metallic materials such as silver or aluminum, which are electrically-conductive materials.).

Regarding claim 16, Campbell discloses the smokable material (Tobacco material (TM) comprises tobacco.

Regarding claim 17, Campbell teaches at least a portion of the container (Container) is porous for permitting volatilised material generated by heating the smokable material within the cavity to leave the cavity [Examiner’s note: As discussed in claim 1, the container is made of paper, and the paper structure under a microscope is porous. Paper is capable to permeable to volatilised material, such as liquid.]

Regarding claim 18, Campbell teaches a system, comprising: 
an apparatus (induction sources 10, see fig.1) for heating smokable material to volatilize at least one component of the smokable material; and 
an article (Cylindrical cigarette (C)) for use with the apparatus, the article comprising a container (Container, defined by a paper overwrap; See the annotation of fig.3)  defining a cavity  (Cavity), and a mass of smokable material (Tobacco material (TM)) in the cavity (Cavity); 
wherein the apparatus  (induction source 10) comprises a heating zone (the zone surrounded by pole piece 11 and wire 12) for receiving at least a portion of the article  (Cylindrical cigarette (C)), and a magnetic field generator (pole piece 11 and wire 12) for See col.6, lines 7-9 “Each induction source is configured to generate an alternating magnetic field in response to a signal indicating that the smoker is drawing on the article.”); and 
wherein the container is malleable [Examiner’s note: paper material is malleable], and wherein an exterior of the article (Cylindrical cigarette (C) has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width , wherein the length is greater than or equal to the width, [Examiner’s note: See fig.4, it is inherent that every object has a length, a width and a depth. According to fig.4, the length of the article is greater than the width.] 
Campbell does not explicitly teach the width is greater than the depth.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the article to be the width of the article is greater than the depth, in order to provide an article with desired sizes, since changing the size of the article involves only routine skill in the art. 	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 19, Campbell teaches the article (Cylindrical cigarette (C)) comprises heating material (Susceptor material (SM)) that is heatable by penetration with the varying magnetic field to heat the smokable material (Tobacco material (TM)) when the portion of the article is in the heating zone (Tobacco material (TM)) [Examiner’s note: susceptor material is used for its ability to absorb electromagnetic energy and convert it to heat].

Alternative rejection
Claims 1-5, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2010/0024834).

    PNG
    media_image5.png
    217
    231
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    316
    340
    media_image6.png
    Greyscale

Regarding claim 1, Oglesby teaches an article (structure in see figs. 15 and 16) for use with an apparatus (vaporising device 5) for heating smokable material (tobacco 2) to volatilize at least one component of the smokable material (tobacco 2), the article comprising: 
(sachet 70; figs.15 and 16) defining a cavity (interior region 46); 
a mass of smokable material (tobacco 2) in the cavity (interior region 46); and 
heating material (side wall 45, cap 53, heat transfer element 71) that is heatable by penetration with a varying magnetic field to heat the mass of smokable material (tobacco 2) (see para.[0104], the side wall 45 and cap 53 are made of aluminum, therefore the side wall 45 and cap 53 are heatable by magnetic field to heat tobacco 2 therein.), wherein an exterior of the article has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width, wherein the length is greater than or equal to the width [Examiner’s note: It is inherent that every object has a length, a width and a depth. According to figs.15-16, the length of the tobacco 2 is greater than the width.]
Oglesby does not explicitly teach the width is greater than the depth.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the article to be the width of the article is greater than the depth, in order to provide an article with desired sizes, since changing the size of the article involves only routine skill in the art. 	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 2, Oglesby discloses the container (sachet 70) comprises a sachet.

Regarding claim 3, Oglesby teaches the container (sachet 70) defines an exterior of the article (See figs.15-16, the sachet 70 is the exterior of the article.)

Regarding claim 4, Oglesby teaches the heating material (heat transfer element 71) is in the cavity (interior region 46).

Regarding claim 5, Oglesby discloses the heating material (Susceptor material (SM)) is within the mass of smokable material (Tobacco material (TM)) (See fig.9).

Regarding claim 9, Oglesby teaches the sachet (sachet 70) comprises the heating material (side wall 45, cap 53). 

Regarding claim 12, Oglesby discloses the heating material (side wall 45, cap 53, heat transfer element 71) is in contact with the smokable material (tobacco 2) (see figs. 15-16)

Regarding claim 13, Oglesby discloses the heating material (side wall 45, cap 53, heat transfer element 71) comprises an electrically-conductive material (see para.[0104] “the side wall 45 is of aluminium foil, and the upstream and downstream end caps 49 and 53 are of perforated aluminium foil.” Wherein aluminum is an electrically-conductive materials.).

Regarding claim 14, Oglesby discloses the heating material (side wall 45, cap 53, heat transfer element 71) comprises a metal or a metal alloy (see para.[0104] “the side wall 45 is of aluminium foil, and the upstream and downstream end caps 49 and 53 are of perforated aluminium foil.”).

Regarding claim 15, Oglesby discloses the heating material (side wall 45, cap 53, heat transfer element 71) comprises aluminum (see para.[0104] “the side wall 45 is of aluminium foil, and the upstream and downstream end caps 49 and 53 are of perforated aluminium foil.”).

Regarding claim 16, Oglesby discloses the smokable material (tobacco 2) comprises tobacco.

Regarding claim 17, Campbell teaches at least a portion of the container (sachet 70) is porous for permitting volatilised material generated by heating the smokable material within the cavity to leave the cavity (See para.[0088] “the sachet 1 comprises a cylindrical side wall 45 of an impermeable material which is impermeable to both the aerosol and the carrier fluid, namely, air in which vapours of the vaporisable constituents are entrained to produce the aerosol. “ wherein sachet 70 is same to sachet 1, and hence sachet 70 is porous for permitting volatilised materials, such as liquid. )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS Q LIU/Examiner, Art Unit 3761